——_§€ase4:19-cv-00655-BSM Document 40-19 Filed 09/11/20 Page 1of1

semansiiomm SYLVANHILLS

10020 Bamboo Lane ~ North Little Ri:

 

   

 

 

miee tien te HIGH SCHOOL NORTH

To whom it may concern:

On October 26, 2017, while conducting a routine scan of students as they entered the
building, a female student refused to go through the scan. After being questioned, the
student admitted that she had a pocket knife and did not want to go through the scan
because she knew she would be in trouble. She eventually gave the knife to me without
incident. She mentioned to me that her uncle had given her the knife for protection
because they were from California and schools were really violent there. She had only
been here for approximately two weeks and was not familiar with the culture of the
school. When asked if someone was bothering her, she said no. At no time was any other
students or staff in imminent danger.

The student was issued a citation by the Sherwood Police Department and was sanctioned
according to the PCSSD student handbook. This is a common practice when incidents such
as this occur. In instances and cases where there is an imminent or immediate threat,
district level officials (the superintendent or his/her designee) are notified and guidance
is given on the next steps. Because it was determined that there was not any immediate
threat or concern, this incident was handled at the local schoo! building.

ct L. West, II

Principal
Sylvan Hills High School- North

 
  

 

AR SHELIA eae

AREAN No. 123

ony, PULASKI GOUNTY
Commission Expires 12-12-2021

QS Aube

 

 

 

  

  

PLAINTIFF'S
EXHIBIT

  
 
